Exhibit 10.1

MILLER DIVERSIFIED CORPORATION
4401 NW 167th Street
Miami, FL 33055
(786)-222-5756

July 15, 2009

Smoke Anywhere USA, Inc.
3101 Hallandale Beach Blvd #100
Pembroke Park Fl 33009

Re: Binding Letter of Intent between Miller Diversified, Corp. and Smoke
Anywhere USA, Inc.

Dear Board of Directors:

This letter sets forth our binding letter of intent (“Letter of Intent”) among
Miller Diversified Corp., a Nevada corporation (“Miller”) and Smoke Anywhere
USA, Inc., a Florida corporation (“Smoke”) and in connection therewith, the
purchase of 100% of the issued and outstanding shares of Smoke by Miller in
exchange for common stock of Miller representing approximately 83% of the
outstanding shares of common stock on a fully diluted basis (the “Transaction”),
subject to the terms of a definitive share purchase agreement to be negotiated
and executed by the parties.

The proposed terms of the Transaction are as follows:

1. Definitive Agreement. Consummation of the Transaction as contemplated hereby
will be subject to the negotiation and execution of a mutually satisfactory
definitive share purchase agreement (the “Definitive Agreement”), setting forth
the specific terms and conditions of the stock purchase transaction proposed
hereby. The parties will use their reasonable best efforts to negotiate in good
faith the Definitive Agreement, which will contain, among other standard terms
and conditions, the following provisions:

(a)   Miller will issue shares of its common stock to Smoke in an amount to be
agreed upon based upon an approximate 83% of Miller′vs issued and outstanding
shares upon completion of the Transaction. (b)   Upon completion of the
Transaction, Miller will change its name to a name designated by Smoke and will
apply for a new trading symbol to better represent the business of the combined
companies. (c)   Smoke shall be reasonably satisfied with the accounting
treatment of the Transaction for accounting and financial statement purposes.

2. Conditions to Closing.

(a)   The approval of the board of directors of each of Smoke and Miller.

3. Conduct of Business. Prior to the execution of a Definitive Agreement and the
closing of the Transaction, Miller will conduct its operations in the ordinary
course consistent with past practice and will not issue any capital stock or
grant any options with respect to its capital stock, nor will Miller make any
distributions, dividends or other payments to any affiliate or shareholders
without the consent of Smoke.

4. Public Announcements. Neither party will make any public disclosure
concerning the matters set forth in this letter of intent or the negotiation of
the proposed Transaction without the prior written consent of the other party,
which consent shall not be unreasonably withheld. If and when either party
desires to make such public disclosure, after receiving such prior written
consent, the disclosing party will give the other party an opportunity to review
and comment on any such disclosure in advance of public release. Notwithstanding
the above, to the extent that either party is advised by counsel that disclosure
of the matters set forth in this letter of intent is required by applicable
securities laws or to the extent that such disclosure is ordered by a court of
competent jurisdiction or is otherwise required by law, then such disclosing
party will provide the other party, if reasonably possible under the
circumstances, prior notice of such disclosure as well as an opportunity to
review and comment on such disclosure in advance of the public release.

5. Due Diligence; Confidentiality Agreement. Each party and its representatives,
officers, employees and advisors, including accountants and legal advisors, will
provide the other party and its representatives, officers, employees and
advisors, including accountants and legal advisors, with all information, books,
records and property (collectively, “Transaction Information”) that such other
party reasonably considers necessary or appropriate in connection with its due
diligence inquiry. Each party agrees to make available to the other party such
officers, employees, consultants, advisors and others as reasonably requested by
the other party for meetings, visits, questions and discussions concerning each
other and the Transaction. Each of the parties will use its reasonable best
efforts to maintain the confidentiality of the Transaction Information, unless
all or part of the Transaction Information is required to be disclosed by
applicable securities laws or to the extent that such disclosure is ordered by a
court of competent jurisdiction. Due to the commercially sensitive nature of the
Transaction Information, promptly following the execution of this Letter of
Intent, the parties shall cause each of their respective directors,
representatives, officers, employees and advisors, including accountants and
legal advisors, who receive Transaction Information to enter into a
confidentiality agreement in form and substance reasonably satisfactory to the
other party.

6. Exclusivity. In consideration for the mutual covenants and agreements
contained herein, until the earlier of the closing of the Transaction or
termination of this letter of intent in accordance with its terms, Miller, its
officers, directors, employees, shareholders and other representatives will not,
and will not permit any of their respective affiliates to, directly or
indirectly, solicit, discuss, accept, approve, respond to or encourage
(including by way of furnishing information) any inquiries or proposals relating
to, or engage in any negotiations with any third party with respect to any
transaction similar to the Transaction or any transaction involving the transfer
of a significant or controlling interest in the assets or capital stock of
Miller, including, but not limited to, a merger, acquisition, strategic
investment or similar transaction (“Acquisition Proposal”). Miller and its
officers or their respective affiliates will immediately notify Smoke in writing
of the receipt of any third party inquiry or proposal relating to an Acquisition
Proposal and will provide Smoke with copies of any such notice inquiry or
proposal. Notwithstanding the foregoing, nothing in this Section 5 will be
construed as prohibiting the board of directors of Miller from making any
disclosure required by applicable law to its shareholders.

7. Termination. This letter of intent may be terminated (a) by mutual written
consent of the parties hereto and (b) by either party (i) after 5:00 p.m.
Eastern standard time on September 1, 2009 if a Definitive Agreement is not
executed and delivered by the parties prior to such time, (ii) if the
Transaction is enjoined by a court or any governmental body (including if
consummation of the Transaction is enjoined pending approval by the shareholders
of Smoke).

8. No Brokers. Each party represents and warrants to the other that there are no
brokers or finders entitled to any compensation with respect to the execution of
this Letter of Intent, and each agrees to indemnify and hold the other harmless
from and against any expenses or damages incurred as a result of a breach of
this representation and warranty.

9. Expenses. Each of the parties will be responsible for its own expenses in
connection with the Transaction, including fees and expenses of legal,
accounting and financial advisors.

10. Choice of Law. This Letter of Intent shall be governed by and construed in
accordance with the internal substantive laws of the State of Florida.

11. Compliance with the Securities Laws. Smoke acknowledges that it and its
officers, directors, shareholders and employees and other representatives may,
in connection with the Transaction, come into possession of material non-public
information about Miller. Accordingly, Smoke will use its best efforts to ensure
that none of its officers, directors, shareholders and employees or other
representatives will trade (or cause or encourage any third party to trade) in
any of the securities which they will receive as a result of the Transaction
while in possession of any such material, non-public information. Miller
acknowledges that it and its officers, directors, shareholders and employees and
other representatives may, in connection with the Transaction, come into
possession of material non-public information about Smoke and its respective
affiliates. Accordingly, Miller will use its best efforts to ensure that none of
its officers, directors, shareholders and employees or other representatives
will trade (or cause or encourage any third party to trade) in any of the
securities which they will receive as a result of the Transaction while in
possession of any such material, non-public information.

12. Counterparts. This letter of intent maybe executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Fax copies of signatures shall be treated as
originals for all purposes.

13. Effect. This letter of intent is a binding contract between the parties, and
contains the entire agreement by and among the parties to date with respect to
the subject matter hereof and supersedes any and all prior agreements and
understandings, oral or written, with respect to such matters.

This letter of intent will terminate at 5:00 p.m. Eastern standard time on July
1, 2009 unless it has been duly executed by or on behalf of the Parties prior to
such time.

Very truly yours,

MILLER DIVERSIFIED CORPORATION

By: /s/ Kevin Frija
Name: Kevin Frija Title: Chief Executive Officer

Agreed and Accepted:

SMOKE ANYWHERE USA, INC.

By: /s/ Jacob Levy
Name: Jacob Levy Title: Authorized Representative for the Board of Directors